Decree reversed on the facts, with costs, *893and matter remitted to the Surrogate’s Court to enter a decree in accordance with the memorandum. Certain findings of fact and conclusions of law disapproved and reversed and new findings and conclusions made. Memorandum: The findings of the surrogate, upon which the decree is based, are against the weight of the evidence. The weight of the evidence is to the effect that the decedent was injured and believed he was going to die; that, as a result of his condition at that time, he later died and that, while in fear of death, he made a gift of his property to the two claimants and delivered two bank books and an insurance policy to them. The Surrogate’s Court should make and enter a decree awarding the property of the decedent to the claimants. All concur. (The decree settles the accounts of an administrator.) Present — Sears, P. J., Crosby, Cunningham, Taylor and Dowling, JJ.